STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                                 NO.    2022    KW    0125

VERSUS


J. D.   THOMPSON,             III                                                                  MAY    9,    2022




In    Re:         J. D.       Thompson,               III,       applying           for    supervisory          writs,

                  22nd        Judicial              District           Court,        Parish      of    Washington,
                  No.        14- CR8- 124255.



BEFORE:           GUIDRY,           HOLDRIDGE,             AND     CHUTZ,      JJ.


        WRIT      DENIED           AS       MOOT.       The        record      of    the    Washington          Parish
Clerk       of   Court        shows          that     on     March      18,     2022,      the    district       court

denied        relator'        s     second          application              for    postconviction             relief.

Therefore,          relator'            s    request         for      mandamus        relief      is     moot.         In
the     event      relator              elects        to     file       a     new    application         with     this

court       seeking review                  of the      ruling         on his        second application            for
postconviction                relief,            he    may       do    so     without       the     necessity          of

obtaining a             return           date.         The    application             shall      be  filed on          or

before  July            1,     2022,         and      should          include       the    relevant       documents
and     transcripts                 from       the         district           court       record       that      might

support          the         claims           raised          in       the      second        application          for

postconviction relief and a copy of this ruling.

                                                             JMG
                                                              GH

                                                             WRC




COURT       OF   APPEAL,           FIRST      CIRCUIT




            0 .S,,        D
        DEPUTY       CLERK          OF      COURT
                  FOR        THE    COURT